Citation Nr: 0946641	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-37 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel

INTRODUCTION

The Veteran had active military duty from October 1987 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated November 2005 
and March 2006 issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

By rating decision dated September 2006 the RO declined to 
reopen the Veteran's claim for sleep apnea.  Notice of 
Disagreement to that determination was received December 
2006.  A statement of the case was issued in May 2007.  A 
substantive appeal has not been perfected with regard to this 
matter, therefore it is not before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  Based on a medical opinion that the Veteran's current 
psychological symptoms are at least as likely as not 
connected to his military service, all doubt is resolved in 
the Veteran's favor that his current major depressive 
disorder is related to service.  

2.  The Veteran's bilateral hearing loss and tinnitus has 
been causally linked to his period of active military duty.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, major 
depressive disorder was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107(West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Resolving all reasonable doubt in his favor, bilateral 
sensorineural hearing loss and tinnitus were incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
major depressive disorder, bilateral hearing loss and 
tinnitus.  As such, no discussion of VA's duty to notify and 
assist is necessary.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
service connection for certain diseases, including psychoses 
and organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A.  MajorDepressive Disorder

The Veteran asserts that he has major depressive disorder 
(MDD) related to his period of active duty service and as 
secondary to his service-connected disabilities.  Service 
treatment records are silent for any complaint, treatment or 
diagnosis of major depressive disorder or other psychological 
disorder.  He is currently service-connected for degenerative 
disc disease at 40 percent disabling, a right knee disorder 
at 20 percent disabling, radiculopathy of the right and left 
lower extremities associated with degenerative disc disease 
at 20 percent disabling for the right lower extremity and 10 
percent disabling for the left lower extremity, and a left 
knee disorder at 10 percent disabling, for a combined 
evaluation of 70 percent.

Review of the record shows the Veteran had a VA outpatient 
psychiatric evaluation in January 2002.  At that time, he 
reported a fourteen-year history of difficulty sleeping, 
anhedonia anger management difficulty, social isolation, 
difficulty relating to others, depression, weekly crying 
spells, overeating and monthly suicidal ideation with no 
attempts.  He was diagnosed with dysthymic disorder and 
assigned a Global Assessment of Functioning (GAF) score of 
71.

In March 2005 the Veteran had a psychological evaluation at 
Baytree Behavioral Health, a private medical establishment.  
During the evaluation he reported that during service, while 
stationed in Puerto Rico, he experienced significant turmoil 
largely related to emotional and physical abuse.  He recalled 
being shot at as a gate guard and other numerous incidents of 
harassment.  He stated that after the abuse he needed to go 
to mental health but feared the consequences.  He stated 
further that he began to address his anger and suspiciousness 
through internalization and isolation while he was in Puerto 
Rico.  He was diagnosed with MDD, severe, with psychotic 
features.  He was assigned a GAF score of 48.  

An April 2005 VA mental health clinical report shows the 
Veteran was diagnosed with MDD with psychotic features, 
controlled, with a GAF of 60.  A May 2005 VA mental health 
clinical report, shows a diagnosis of MDD, stable, psychotic 
symptoms resolved.  His GAF score was 70.  However, in a July 
2005 VA mental health clinical report the diagnosis was 
recurrent MDD and anxiety disorder, not otherwise specified 
with a GAF of 55.  

In May 2005 the Veteran submitted documents, which he 
indicated shows "incidents which have resulted in my being 
reprimanded and admonished due to the severity of my 
depression."  These documents include a proposed reprimand 
from the chief medical officer at a VA Medical Center where 
the Veteran was employed.  Also included is a February 2005 
letter referencing admonishment of the Veteran and an April 
2005 memorandum, which addresses an overall concern about the 
Veteran's health, performance and attendance.  

A clinical update from Baytree Behavioral Health in June 2006 
reveals a diagnosis of recurrent MDD, severe without 
psychotic features, chronic.  The examiner noted that upon 
review of the Veteran's initial psychological assessment and 
his current emotional condition it is at least as likely as 
not that his current psychological symptoms are connected to 
his military service.

In light of the medical evidence that shows a relationship 
between the Veteran's MDD and service, the Board finds that 
the evidence supports a finding of service connection for 
MDD.  Accordingly, service connection for MDD is granted.

B.  Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and 
tinnitus are related to in-service acoustic trauma.  

Audiometric findings upon examination at enlistment were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
0
LEFT
5
10
0
5
5

An April 2005 VA audiology consult note reveals the Veteran 
reported a history of military noise exposure to weapons in 
the infantry with some hearing protection being worn.  He 
reported hearing concerns with soft speech and speech-in-
noise.  It was concluded that the Veteran essentially had a 
bilateral mild to moderate sensorineural hearing loss.  He 
desired to try hearing aids.  He had a hearing aid 
orientation in July 2005.  

In October 2005 the Veteran had a VA compensation and pension 
examination for audiological evaluation.  He reported that 
his work in the military included helicopters F-14, C-5, 
aircraft, explosive mines, and "amtracs."  He denied any 
occupational or recreational noises.  He claimed that he has 
had difficulty with his hearing since 1989.  Physical 
examination revealed pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
40
45
LEFT
30
40
40
30
35

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  

The examiner noted that test results indicate a flat mild to 
moderate sensorineural hearing loss in the right and a flat 
mild sensorineural hearing loss in the left ear.  The 
examiner stated that the configuration of the current hearing 
loss is typically not one associated with noise exposure.  He 
further stated that as a result of no discharge physical in 
the military and the only documentation in the military from 
1987 shows normal hearing in both ears, it is difficult to 
render an opinion as to the etiology of the hearing loss 
without additional information.  However, he added that the 
current hearing loss would certainly not be associated with 
normal aging and an etiology cannot be offered at this time.  
This opinion was based on a claims folder review and an 
objective audiological evaluation.

In a February 2006 medical statement by Dr. DMW, a private 
board certified otolaryngologist, noted the Veteran's history 
of bilateral sensorineural hearing loss, which the Veteran 
stated had been present since his military service in 1988 
and 1989.  The Veteran reported that he was exposed to 
aircraft noise and use of firearms.  He stated further that 
his hearing was normal prior to entering military service.  
He also complained of tinnitus in both ears.  After examining 
the Veteran, Dr. DMW assessed that he had a bilateral 
sensorineural hearing loss, which is as likely as not a 
result of exposure to a high noise environment while on 
active duty.

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent the Veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 
and 3.304; Hensley, at 159-60.

The results of the October 2005 VA audiology evaluation 
confirm the Veteran has sufficient bilateral sensorinerual 
hearing loss to satisfy the threshold minimum requirements of 
§ 3.385 to be considered an actual disability by VA 
standards.  His threshold decibel levels of 40 or greater in 
frequencies between 500 and 4000 Hertz meet the requirements 
of this regulation, and bilateral hearing loss has 
resultantly been diagnosed.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

Consequently, the determinative issue is whether bilateral 
hearing loss and tinnitus are somehow attributable to the 
Veteran's military service - and especially to the type of 
acoustic trauma from excessive noise exposure he is alleging 
to have experienced.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, there are medical opinions for and against 
the claims, and they are equally probative.  It is entirely 
within the Board's province to give more probative weight to 
certain pieces of evidence than others.  See Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Obviously, this responsibility is more 
difficult when, as here, medical opinions diverge.  And at 
the same time, the Board is mindful that it cannot make its 
own independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Court, however, has recently clarified in Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), that the Board may not 
disregard a favorable medical opinion solely on the rationale 
it was based on a history given by the Veteran.  Rather, as 
the Court further explained in Coburn v. Nicholson, 19 Vet. 
App. 427 (2006), reliance on a Veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.  The Court 
has even more recently clarified in Nieves-Rodriguez v. 
Peake, 22 Vet. App. 299 (2008) that review of the claims 
folder is not dispositive of the probative value of medical 
opinion evidence.  Instead, in all cases, it is what an 
examiner learns from the claims folder for use in forming the 
expert opinion-and not just the reading of the file that 
matters.  When the Board uses facts obtained from review of 
the claims folder as a basis for crediting one expert opinion 
over another, it is incumbent upon the Board to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.

Here, the VA audiology compensation examiner concluded 
unfavorably that the Veteran's bilateral hearing loss and 
tinnitus were typically not associated with noise exposure.  
She also commented that it was difficult to render an opinion 
as to the etiology of the Veteran's hearing loss, whereas the 
private physician, Dr. DMW, who concluded favorably, did 
confirm that the Veteran's bilateral sensorineural hearing 
loss was as likely as not a result of exposure to a high 
noise environment while on active military duty.  

In light of the fact that VA examiner was unable to reach a 
determination on etiology of the Veteran bilateral hearing 
loss and tinnitus given the available information and Dr. DMW 
has concluded that it is at least as likely as not that 
hearing loss is related to service, the Veteran is given the 
benefit of the doubt and service connection for bilateral 
hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for major depressive disorder is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


